

115 HR 6208 IH: Puerto Rico Flexibility in Food Assistance Act of 2018
U.S. House of Representatives
2018-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6208IN THE HOUSE OF REPRESENTATIVESJune 25, 2018Ms. Velázquez introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to authorize additional funds to expand the nutritional
			 assistance program in the Commonwealth of Puerto Rico; and to require the
			 Secretary of Agriculture to permit such assistance to be provided by the
			 Commonwealth of Puerto Rico in the form of cash during periods for which
			 the Secretary determines that access to such assistance is limited or
			 unavailable as a result of a natural disaster.
	
 1.Short titleThis Act may be cited as the Puerto Rico Flexibility in Food Assistance Act of 2018. 2.Authorization of additional funds for block grant for the Commonwealth of Puerto RicoSection 19(a)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2028(a)(2)) is amended—
 (1)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively, and (2)by inserting after subparagraph (B) the following:
				
					(C)Authorization and advance availability of appropriations
 (i)Authorization of appropriationsIn addition to funds made available under subparagraph (B), there is authorized to be appropriated $635,000,000 for each of the fiscal years 2020 and 2021 for payment to the Commonwealth of Puerto Rico for the provision of the assistance described in subparagraph (B).
 (ii)Appropriation in advanceExcept as provided in clause (iii), only funds appropriated under clause (i) in advance specifically for the provision of the assistance described in subparagraph (B) shall be available for payment to the Commonwealth of Puerto Rico for the provision of the assistance described in subparagraph (B).
 (iii)Other fundsFunds appropriated under clause (i) shall be in addition to funds made available under subparagraph (B).
						.
 3.Authority to provide cash benefits during natural disastersSection 19(e)(3)(B) of the Food and Nutrition Act of 2008 (7 U.S.C. 2028(e)(3)(B)) is amended— (1)by striking Secretary, informed and inserting the following:
				
 Secretary—(i)informed, (2)by striking the period at the end and inserting ; and, and
 (3)by adding at the end the following:  (ii)shall approve the modification of such plan by the Commonwealth of Puerto Rico to allow participants, or categories of participants, to receive benefits in the form of cash immediately after a determination by the Secretary that access to such benefits is limited or unavailable as a result of a natural disaster, and during specific periods for which the Secretary has made such a determination..
			